FILED
                             NOT FOR PUBLICATION                            JUN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



REY PARRA-SANTOS,                                No. 07-73537

               Petitioner,                       Agency No. A076-705-185

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Rey Parra-Santos, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

proceedings to apply for adjustment of status. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. Reviewing for abuse of discretion, Malhi v. INS, 336 F.3d 989, 993 (9th

Cir. 2003), we grant the petition for review.

      The BIA abused its discretion in denying Parra-Santos’ motion to reopen

where the record establishes that he did submit the August 6, 2005, approval notice

of his immigrant visa petition filed on his behalf by his United States citizen

spouse, and this constitutes sufficient evidence of the bona fides of his marriage.

See 8 C.F.R. § 1245.1(c)(8)(v) (2008) (an approved immigrant visa petition “will

be considered primary evidence of eligibility for the bona fide marriage

exemption”).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                      07-73537